Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 19, 2014

The Court of Appeals hereby passes the following order:

A15A0494. JOHN THURMAN v. THE STATE.

      In 2006, John Thurman pled guilty to a number of offenses, including armed
robbery. In 2014, Thurman filed a motion to modify his sentence, arguing that the
trial court should “install a more lenient sentence” because “errors in his plea
colloquy” raise a question as to the voluntariness of his plea. The trial court denied
the motion, and Thurman now appeals.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 347-348 (691 SE2d 247)
(2010); Burg v. State, 297 Ga. App. 118, 118 (676 SE2d 465) (2009). Once this
statutory period expires, as it had here when Thurman filed his motion, a trial court
may modify a sentence only if it is void. Jones v. State, 278 Ga. 669, 670 (604 SE2d
483) (2004). A sentence is void only if it imposes punishment that the law does not
allow. Von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013).
“Assertions taking issue with the procedure employed in imposing a valid sentence
or questioning the fairness of an imposed sentence do not allege a sentence is void.”
(Citation and punctuation omitted.) Coleman v. State, 305 Ga. App. 680, 680-681
(700 SE2d 668) (2010).
      Here, Thurman argues that his sentence should be modified because his plea
was not voluntary and intelligent. This is a challenge to the validity of his
convictions, not his sentence, and does not assert grounds upon which a sentence can
be declared void. See Brown v. State, 297 Ga. App. 738 (678 SE2d 172) (2009).
Because Thurman does not argue that his sentence exceeds the statutory maximum
for his offenses, he has not raised a colorable void sentence argument. Accordingly,
his appeal is hereby DISMISSED for lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                                                           12/19/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




                                         2